Exhibit 10.1

EMPLOYMENT AGREEMENT

             This AGREEMENT is made this 24th day of June, 1998, by and between
VYSIS, INC., a corporation formed and existing under the laws of the State of
Delaware, with its principal place of business at 3100 Woodcreek Drive, Downers
Grove, IL 60515 (hereinafter referred to as the "Employer"), and PAUL
STEUPERAERT, an individual residing at Les Regourdes, Le Faget, F-31460,
Caraman, France (hereinafter referred to as the "Employee").

RECITALS

             WHEREAS, Employer wishes to employ Employee as the executive in
charge of Employer's European operations; and

             WHEREAS, Employee has obtained a termination of his employment
agreement with PILLING CO., effective as of August 31, 1998, and wishes to
accept employment with Employer on the terms herein

             NOW, THEREFORE, the parties hereto agree as follows:

             1.          Employment.     The Employer agrees to employ the
Employee as an executive. Employee agrees to accept employment as an executive
and to serve as the Employer's President European Operations, an elected officer
position, and to serve as a Director of each of the Employer's wholly-owned
subsidiaries:  Vysis (UK) Ltd., Vysis GmbH and Vysis SARL.

             2.          Duties.

                           2.1        The Employee agrees that his powers and
duties shall be determined pursuant to the guidelines of this agreement by the
Employer's President and Chief Executive Officer. Employee further agrees that
he shall serve as an officer of the Employer and as director and officer of any
of its subsidiaries and affiliates and shall perform duties customarily incident
to such offices and all other duties the President and Chief Executive Officer
may periodically assign to him.

 

                           2.2        The Employee agrees to devote his best
efforts and his entire time, skill, attention and energies to the performance of
his duties under this Agreement, and shall not, during the term of this
Agreement, engage in any other business activity, regardless of whether such
activity is pursued for gain or profit. Notwithstanding the foregoing, Employer
is aware that Employee serves as a member (non-remunerated) of the Board of
Directors of the companies Huck-Occitania s.a., Occitania Services s.a., Groupe
Occitania and SCI Les Regourdes, S.C.I. La Poussaraque, Igrec s.a., Archibald
s.a., Pōle Sud s.a., Monark n.v. and does not object to Employee serving in said
capacity with said companies. The Employee, however, may invest his assets in
other companies so long as they do not require the Employee's services in the
operation of their affairs.

             3.          Term.     The term of this Agreement shall commence on
September 1, 1998, and shall terminate on August 31, 2003, unless terminated
earlier pursuant to Sections 14 & 15 hereof. This Agreement may be automatically
extended for an additional twelve (12) months upon Employer giving Employee
twelve (12) months written notice prior to August 31, 2003, unless within three
(3) months after such notice Employee provides written notice to Employer that
Employee does not agree to have an additional twelve (12) month period added to
the remaining term of this Agreement.

 

             4.          Base Salary.

                           4.1        For all services rendered by the Employee
under this Agreement, the Employer shall pay to the Employee an annual base
salary which shall be at least equal to One Million Two Hundred Thousand French
Francs (1,200,000 FF).

                           4.2        If the Employee dies during the term of
his employment, the Employer shall pay to the estate of the Employee any
compensation which would otherwise be payable to the Employee under this
Agreement up to the end of the month in which his death occurs, such
compensation to be payable at such times as it would have been paid had the
Employee not died.

                           4.3        On each yearly anniversary date of this
Agreement, the annual base salary of the Employee shall be reviewed by the
Employer's President and Chief Executive Officer to determine what increase, if
any, in the Employee's annual salary should be made for the succeeding twelve
(12) months. The Employer's President and Chief Executive Officer will make
recommendations to the Employer's Board of Directors in this regard; provided,
however:  (i) that such recommendation shall be non-binding, and the Board of
Directors shall retain the sole, exclusive, absolute and unfettered discretion
to accept or reject the recommendations and to set the Employee's salary for the
succeeding twelve (12)-month period, and (ii) that said salary shall not be
reduced below the annual base salary the Employee received for the preceeding
twelve (12) months.

 

             5.          Stock Incentive Plans.     The Employer plans to seek
approval from its Shareholders for establishing a 1998 Stock Incentive Plan.
Upon approval of the 1998 Plan, the Employer's President and Chief Executive
Officer will recommend to the Employer's Board of Directors that Employee
receive a stock option grant under the 1998 Plan in an amount recommended by the
President and Chief Executive Officer. The Employee's participation in the 1998
Plan, if approved, and in any other incentive, profit-sharing or bonus plan,
stock option plan or pension plan of the Employer shall be in such an amount and
upon such terms and conditions which: (i) are recommended by the Employer's
President and Chief Executive Officer and (ii) are approved by the Employer's
Board of Directors in their absolute discretion.

             6.          Reimbursement of Expenses.     Subject to compliance
with the Employer's Expense Reimbursement Policy and such conditions as the
President and Chief Executive Officer of the Employer may from time to time
determine, the Employer will reimburse the Employee, upon presentation of
vouchers or invoices, for reasonable expenses incurred by the Employee in the
performance of his duties in carrying out the terms of this Agreement, including
expenses for such items as travel and hotel.

             7.          Working Facilities.     The Employer shall furnish the
Employee with such facilities and services that are suitable to his position and
adequate for the performance of his duties.

             8.          Location.     Initially, the Employee's primary place
of employment will be maintained at a location mutually agreeable to both
parties. However, the Employee's permanent primary place of employment will be
determined in a European Operations Strategic Study to be completed later in
1998. The Employer acknowledges that Employee may retain his principal residence
in Toulouse area and that Employee may commute, at his expense, from Toulouse to
his primary employment location.

 

             9.          Automobile.     The Employer recognizes the Employee's
need for an automobile for business purposes. It, therefore, shall provide the
Employee with an automobile including all related maintenance, repairs,
insurance and other costs, under the automobile lease program maintained by the
Employer's Vysis SARL subsidiary.

             10.        Disability.

                           10.1      For purposes of this Agreement, "permanent
disability" means the Employee's inability as a result of illness, incapacity or
disease to perform any of his duties as set forth herein, with no reasonable
expectation, in the judgment of the Employer's President and Chief Executive
Officer, based upon competent medical advice, that the Employee will be able to
resume the performance of his duties. If the Employee becomes, and continues to
be, permanently disabled, the Employer shall continue to pay to the Employee the
annual base salary he is then receiving and the Employee shall continue to be
eligible for all fringe benefit programs in which he is then participating, for
a period of six (6) months following the commencement of such permanent
disability. Thereafter, if such permanent disability continues, this Agreement
shall terminate.

 

                           10.2      The Employer shall provide the Employee
with long-term disability benefits, commencing no later than the expiration of
the six (6)-month period from the onset of the permanent and total disability
(as determined under Section 10.1) which, when added to any other
Employer-provided disability benefits payable to the Employee (from social
security, workmen's compensation or otherwise), shall be at least equal to fifty
percent (50%) of the Employee's then-existing annual base salary for the
duration of the disability. Notwithstanding the foregoing, the Employer's
obligation to provide benefits pursuant to this subparagraph shall be limited to
those benefits that can be purchased at a rate not greater than Five Dollars per
One Hundred Dollars of insurance coverage.

             11.        Participation in Employer-Provided Employee
Benefits.     The Employee shall be entitled to receive benefits under the
employee benefit plans maintained for employees of Vysis SARL, including, but
not by way of limitation, short-term disability insurance, medical benefits,
travel and accident insurance, dental insurance, vision care and tuition
reimbursement, provided that Employee will not receive any grant under the
Employer's 1996 Stock Incentive Plan. Nothing in this Agreement shall in any
manner modify, impair or offset the existing or future rights or interest of the
Employee to receive any employee benefits, including but not by way of
limitation, short-term disability insurance, medical benefits, travel and
accident insurance, dental insurance, vision care, tuition reimbursement, to
which he would otherwise be entitled.

 

             12.        Rights of Employee under Change in control of Employer.

                           12.1      In the event of a change in control (as
hereinafter defined) of the Employer which results in a significant impact (as
hereinafter defined) on Employee, the Employee shall be entitled to the
following payments and benefits, which shall be paid to Employee within thirty
(30) days after the date of occurrence of the significant impact on Employee:

                                        (i)  All amounts then due and payable to
the Employee at the time of the change in control, whether for
                           accrued salary, bonus, reimbursement of expenses or
otherwise.

                                        (ii)  An amount equal to the greater of
the Employee's base salary for the remainder of the term of this
                           Agreement or for a period of twelve (12) months.

                                        (iii)  Employer shall continue to
furnish Employee with all "fringe benefits" (including, but not limited to, life
                           and medical insurance benefits for Employee and his
or her dependents) received by Employee prior to the change in
                           control for a period of eighteen (18) months
following the date of termination. In lieu of any such benefits, Employer
                           may periodically pay to Employee the reasonable cost
to Employee of purchasing any of such benefits from sources
                           other than Employer, provided that if any of such
benefits were not taxable to Employee during the term of his or her
                           employment, Employer shall also reimburse Employee
for the federal income taxes payable on the receipt of such
                           benefits or cost thereof after the change in control.
Employee's rights to such fringe benefits or payments in
                           lieu thereof as provided herein shall be reduced to
the extent that comparable fringe benefits shall be supplied
                           to Employee by a subsequent employer.

                           12.2      Employee shall be entitled to all payments
under this Section 12 without obligation to seek or accept other employment or
in any other manner mitigating any damages which he may sustain as the result of
the change in control.

 

                           12.3      "Change in control" shall include the
following:

                                        (i)  the sale of substantially all of
the Employer's assets;

                                        (ii)  the sale, exchange or other
disposition of at least two-thirds (2/3) of the outstanding corporate shares of
                           the Employer; or

                                        (iii)  the merger or consolidation of
the Employer in a transaction in which the Employer's shareholders
                           receive less than fifty-one percent (51%) of the
outstanding voting shares of the new or continuing
                           corporation; or

                                        (iv)  the Employer decides to terminate
its business or liquidate its assets.

                           12.4      "Significant impact on Employee" shall
include the following:

                                        (i)  elimination of Employee's position,
or

                                        (ii)  a material reduction in the scope
or responsibility of Employee's job responsibilities, or

                                        (iii)  a change in Employee's primary
place of employment.


             13.        Indemnification.

                           13.1      Third Party Actions.     If the Employee is
made a party or is threatened to be made a party to any threatened, pending or
completed action or proceeding, whether civil, criminal, administrative (other
than an action by or in the right of the Employer), by reason of the fact that
the Employee is or was an employee or agent of the Employer, or is or was
serving at the request of the Employer as a representative of another domestic
or foreign corporation for profit or not-for-profit, partnership, joint venture,
trust or other enterprise, the Employer shall indemnify the Employee against
expenses (including attorneys' fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by the Employee in connection with
the action or proceeding if the Employee acted in good faith and in a manner he
reasonably believed to be in, or not opposed to, the best interest of the
Employer and, with respect to any criminal proceeding, had no reasonable cause
to believe his conduct was unlawful; provided, however, the Employer shall
indemnify Employee in connection with any action or proceeding initiated by
Employee only if such action or proceeding was authorized by the Employer's
Board of Directors. The termination of any action or proceeding by judgment,
order, settlement or conviction or upon a plea of nolo contendere or its
equivalent shall not of itself create a presumption that the Employee did not
act in good faith and in a manner that he reasonably believed to be in, or not
opposed to, the best interest of the Employer and, with respect to any criminal
proceeding, had reasonable cause to believe that his conduct was unlawful.

 

                           13.2      Derivative Actions.     If the Employee is
made a party, or is threatened to be made a party, to any threatened, pending or
completed action by or in the right of the Employer to procure a judgment in its
favor by reason of the fact that the Employee is or was an employee or agent of
the Employer or is or was serving at the request of the Employer as a
representative of another domestic or foreign corporation for profit or
not-for-profit, partnership, joint venture, trust or other enterprise, the
Employer shall indemnify the Employee against expenses (including attorneys'
fees) actually and reasonably incurred by the Employee in connection with the
defense or settlement of the action if the Employee acted in good faith and in a
manner he reasonably believed to be in, or not opposed to, the best interests of
the Employer. Indemnification shall not be made under this Section in respect of
any claim, issue or matter as to which the Employee has been adjudged to be
liable to the Employer unless and only to the extent that the court in which the
action was brought, or any other court of competent jurisdiction determines upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, the Employee is fairly and reasonably entitled to
indemnity for the expenses that such court deems proper.

 

             14.        Termination.

                           14.1      Nothing in this Agreement shall be
construed to prevent termination by the Employer of the Employee's employment
under this Agreement upon the occurrence of any of the following events:

                                        (i)  Any material breach by the Employee
of any of his obligations under this Agreement which is not cured
                           within thirty (30) days after the Employee's receipt
of written notification from the Employer of such breach;

                                        (ii)  the inability of the Employee to
perform his usual duties under this Agreement because of permanent
                           disability as defined in Section 10.1;

                                        (iii)  the conviction of the Employee
for a felony or the commission of a fraudulent act by the Employee
                           against the Employer.

                           14.2      Employee, at his option, may terminate this
Agreement in the event of any material breach by the Employer of any of its
obligations owed to Employee under this Agreement. Employee's right to terminate
shall not become effective if the material breach by Employer or the other
parties is cured within thirty (30) days after receipt of written notification
of same from Employee.

 

             15.        Payment Upon Early Termination of Agreement.     In the
case of termination of this Agreement by the Employer, for any reason other than
those set forth in Section 14.1, the Employer shall pay to the Employee,
notwithstanding any other provision of this Agreement, as additional
compensation an amount equal to twenty-four (24) months of the average monthly
salary received by the Employee during the last three (3) months preceding the
termination of the Agreement; said additional compensation shall be in lieu of
any other indemnification to which Employee may have been otherwise entitled.
Said additional compensation shall be reduced by applicable withholding.

             16.        Restrictive Covenant.     During the employment term of
this Agreement and during the first twelve (12) months of the period during
which the Employee receives the additional compensation provided for in Section
15, Employee shall not be an officer, director, shareholder or Employee of a
corporation, nor the owner of any business, nor a member of a partnership, which
conducts any business in competition with the Employer. If Employee breaches
this provision, this Agreement shall immediately terminate, and in such event,
the Employee shall immediately forfeit all rights to any additional compensation
due him.

             17.        Assignment.     The Employee shall have no right to
exchange, convert, encumber or dispose of his rights to receive benefits and
payments under this Agreement, which payments, benefits and rights thereto are
non-assignable and non-transferable. In the event of any attempted assignment or
transfer, the Employee shall forfeit his rights to receive any payments or
benefits, and the Employer shall have no further liability under this Agreement.

 

             18.        Entire Agreement.     This Agreement constitutes the
entire understanding between the parties with respect to the subject matter
contained herein and supersedes any prior understandings and agreements between
them respecting such subject matter.

             19.        Headings.     The headings in this Agreement are for
convenience of reference only and shall not affect its interpretation.

             20.        Severability.     If any provision of this Agreement is
held illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect any other provision hereof. Such provision and
the remainder of this Agreement shall, in such circumstances, be deemed modified
to the extent necessary to render enforceable the remaining provisions hereof.

             21.        Manner of Giving Notice.

                           21.1      Whenever written notice, consent, demand or
other communication is required to be given to any person pursuant to the terms
of this Agreement, it may be given to the person either personally or by sending
a copy thereof by first class or express mail, postage prepaid, by facsimile, or
courier service, charges prepaid, to the address or telephone numbers specified
below. If the notice is sent by mail, facsimile or courier service, it shall be
deemed to have been given to the person entitled thereto when deposited in the
United States mail or courier service for delivery to that person, or in the
case of facsimile, when dispatched:

If to the Employer, to: Vysis, Inc.   3100 Woodcreek Drive   Downers Grove, IL
60515   Phone: (630) 271-7070   Facsimile: (630) 271-7078   Attention: John L.
Bishop, President & CEO     If to the Employee, to: Paul Steuperaert   Les
Regourdes   Le Faget   F-31460   FRANCE   Phone: 9-011(33)(56)183-7989  
Facsimile: 9-011(33)(56)218-8396

 

                           21.2      Notice of any change in such address shall
also be given in the manner set forth above. Whenever the giving of notice is
required, the giving of such notice may be waived by the party entitled to
receive such notice.

             22.        Counterparts and Multiples.     This Agreement may be
executed in counterparts, each of which, when executed and delivered, shall be
deemed an original, and all such counterparts, when taken together, shall
constitute but one and the same instrument.

             23.        Waivers and Modifications.     No waiver shall be deemed
to be made by any party hereto or any of the rights of a party hereto unless the
same shall be in writing, and this Agreement shall not be changed or modified in
any respect, except in writing signed by the parties hereof.

 

             24.        Waiver of Breach.     Any waiver by either party hereto
of the breach of any of the terms of this Agreement by the other party hereto
shall not operate as or be construed as a waiver of any subsequent breach.

             25.        Survival.     All representations, warranties,
covenants, conditions and agreements, whether expressed herein or as a part of
the recitals hereto or as part of the attachments hereto, of the parties hereto
contained in this Agreement shall survive execution of this Agreement.

             26.        Successors and Assigns.     This Agreement binds, inures
to the benefit of, and is enforceable by the Employee and by the Employer and
its successors and assigns, and does not confer any rights on any other persons
or entities.

             27.        Governing Law.     This Agreement shall be governed by
and enforced in accordance with the substantive and procedural law of the State
of Illinois. The parties consent and agree that all disputes arising in
connection with this Agreement shall be settled under the rules of Arbitration
of the International Chamber of Commerce by one or more arbitrators appointed in
accordance with said Rules. The arbitration shall take place in Paris, France.
Each party agrees that service upon it in any such action or proceeding may be
made by air mail, certified or registered, to its address as set forth in this
Agreement. Each party agrees to pay its own legal expense in connection with any
dispute.

 

             28.        Amendments.     This Agreement may be amended and
supplemented only by a written instrument duly executed by both parties.

             IN WITNESS WHEREOF, intending to be legally bound, the parties have
executed this Agreement on the date first above written.

ATTEST: VYSIS, INC. (EMPLOYER)       /s/ W.E. MURRAY By:  /s/ John L. Bishop

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Secretary   John L. Bishop, President & CEO       WITNESS: EMPLOYEE:     /s/
[ILLEGIBLE] By:  /s/ Paul Steuperaert

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Paul Steuperaert

 